Steele Hayes, Justice, dissenting. Each county in Arkansas is required by law to provide a method of waste collection to handle solid waste within and near its boundaries. For many years Arkansas County complied with this mandate by placing dumpsters at various points throughout the county for its rural residents. This method of collection was funded entirely by federal revenue sharing funds and was provided at no expense to the citizens of Arkansas County. In 1988 federal funds were no longer available so the county contracted with a private individual to provide a voluntary waste collection systems for its rural residents. However, in February of 1989 the private contractor notified the county that because of operating losses he was discontinuing the collection service. Thus, Ordinance 89-262 was enacted at a time when Arkansas County was faced with the mandatory obligation to provide solid waste collection, had no funds available for that purpose and knew from recent experience that a voluntary service was not feasible. The majority contends the ordinance is invalid because the Arkansas County Quorum Court has no power to impose the fee and penalty in the manner it did. Yet, the majority cites no authority for that holding, merely concluding that “if counties are to acquire the use and benefit of these coercive statutory provisions, the General Assembly is the body that must give them such authority.” To the contrary, it is clear that Arkansas County was entitled to enact Ordinance 89-262 under the police power of the municipality.1 Without the benefit of such power no municipality could adequately safeguard the health, safety, or general welfare of its citizens. I believe the decision in Geurin v. City of Little Rock, 203 Ark. 103, 155, S.W.2d 719 (1941) is controlling. In Geurin the City of Little Rock passed an ordinance for the collection of waste within the city which fixed a schedule of fees for the service and provided a penalty for violating the ordinance. Geurin was convicted in municipal court for violation of the ordinance. On appeal he challenged the city’s power to enact such an ordinance and contended the ordinance was void because it levied an illegal tax and made failure to pay the tax a criminal offense. This court held that the city’s police power to protect the health of its citizens authorized the procedure chosen. Arkansas Code Ann. § 14-54-103 (1987); see also Ark. Code Ann. § 14-55-102 (1987). The court explained the derivation and importance of a municipality’s police power: It is said in 11 Amer. Juris., § 245: “The police power is an attribute of sovereignty and a necessary attribute to every civilized government. It is a general term used to express the particular right of a government which is inherent in every sovereignty. Consequently, it is inherent in the states of the American union, possessed by every one of them as sovereign, and is not a grant derived from or under any written Constitution. In connection with this latter principle, the point of view has been expressed that the police power is a grant from the people to their governmental agents. It has also been affirmed, however, in discussing the source of the power, that the right of the Legislature to exercise the police power is not only not referable to any single provision of the Constitution, but inheres in, and springs. from, the nature of our institutions; and so the limitations upon it are those which spring from the same source, as well as those expressly set out in the Constitution. It is very generally regarded not as a delegated, but a reserved, power. “The police power is as old as the civilized governments which exercise it. The states existed before the Constitution of the United States, and they possessed the police power before the adoption of that organic document. Moreover, it has been held many times that the Constitution supposes the pre-existence of the police power, and must be construed with reference to that fact. . . . Moreover, it has been said that the very existence of government depends on it as well as the security of the social order, the life and health of the citizen, the enjoyment of private and social life, and the beneficial use of property.” One of the most important fields of legislation that may be enacted under the police power is that of regulations in the interest of public health. If a city could not enact laws of this sort to protect the health of its citizens, any kind of disease might be permitted to spread among the inhabitants, resulting in great damage. It would be useless to undertake to review, or even collect, the many authorities on this subject; but it is generally held that measures of this nature may be enacted. Id. at 108, 155 S.W.2d at 721. Courts have held that the power to protect the health of the citizens of a municipality is broader than other powers. Charles S. Rhyne, The Law of Local Government Operations § 19.68 (1980). Furthermore a municipality’s exercise of police power is free from any liability for compensation for private losses resulting from it. 6A Eugene McQuillan, The Law of Municipal Corporations § 24.06 (3rd ed. 1988). This is so because their injury or damage is treated “as damnum absque injuria or, in other words, as being compensated by their sharing in the general benefits therefrom.” Rhyne, supra, § 19.19. Arkansas has embraced this tenet. Springfield v. City of Little Rock, 226 Ark. 462, 290 S.W.2d 620 (1956) (stating that violation of police power duties subjects municipalities only to political consequences and not civil liability). The duty to exercise police power where there is a public need for it is within the sound discretion of municipal authorities and the courts will not interfere except for abuse of discretion. Id. The Arkansas County Quorum Court properly exercised its police power in addressing a condition which plainly jeopardized the health of its citizens. Therefore, I am of the opinion the ordinance is valid and the chancellor erred in enjoining the collection of fees for the waste collection system and in ordering their refund.   “We have many times announced the rule that: counties, cities and towns,. . .are municipal corporations [.]” City of Hot Springs v. Gray, 215 Ark. 243, 219 S.W.2d 930 (1949).